DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/6/20 has been entered.  Claims 29-31, 33-37, 41, 44, and 46-48 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-31, 33-37, 41, 44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Libori et al. (US 7,174,078 B2, hereinafter “Libori”) in view of Lyngsoe et al. (US 2010/0266251 A1, hereinafter “Lyngsoe”).
Regarding claim 29, Libori discloses a micro-structured optical fiber for supercontinuum generation and having a length and a longitudinal axis along its length, said optical fiber comprising a core micro-structured length section Lcm, said core micro-structured length section Lcm comprises:

a cladding surrounding the micro-structured core (Col. 7, lines 57-64); 
wherein the first core region and the second core region are of a first and second silica material, respectively (Col. 22, line 50 – Col. 23, line 5).
However, Libori does not teach the first silica material has a different concentration of at least one of hydroxyl and chlorine than the second silica material.
Lyngsoe teaches a micro-structured fiber having a first and second concentration of chlorine (Para [0021]-[0026]).  It would have been obvious to one having ordinary skill in the art to recognize the low chlorine concentration would create a low loss fiber as it is known chlorine induced end facet degradation create coupling loss in the fiber (Lyngsoe: Para [0008]-[0029]).  One would be motivated to vary the chlorine concentration in the formation of micro-structured fiber to reduce coupling loss parameter induced by material design.
Regarding claim 30, the difference in concentration of at least one of OH and Cl is at least 100% based on the concentration in the second silica material (Lyngsoe: Para [0022]).
Regarding claim 31, the first silica material has a lower concentration of Cl than the second silica material (Lyngsoe: Para [0026]).
Regarding claim 33, Lyngsoe prior art discloses the first and second material is made of silica and is silent to Germanium as a constituent.  Therefore, the examiner considers the Libori/Lyngsoe fiber is Germanium–free.

Regarding claim 36, the concentration of Cl in the first silica material is lower than about 1000 ppm (Lyngsoe: Para [0032]).
Regarding claim 41, Libori in view of Lyngsoe teach the fiber having the same material design and same structure as the fiber broadly recited in claim 29, therefore, the examiner considers the Libori/Lyngsoe fiber would also necessarily has the optical characteristics as recited in claim 41.

Claims 35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Libori in view of Lyngsoe.  Libori in view of Lyngsoe teach the concentration of OH in the first silica material is higher than the concentration of the second silica material. However, Libori in view of Lyngsoe do not explicitly disclose the first concentration is higher than about 100 ppm and the second concentration is lower than about 10ppm. It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the OH concentrations in the two region such that the region having lower OH concentrations.  The relatively thin layer of material such that out diffusion of Chlorine from this region is significantly less than silica with higher Chlorine concentration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Regarding claim 44, Libori in view of Lyngsoe teach the invention of claim 29, but does not disclose the second silica material is fluorine-doped silica material.  It is well-known in the art of fiber making that fluorine is a down dopant (reducing the refractive index) of silica.  One .
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Libori in view of Lyngsoe and in further view of Thomsen (US 2010/0040335 A1, hereinafter “Thomsen”).
Regarding claim 46 and 47, Libori Libori discloses a micro-structured optical fiber for supercontinuum generation and having a length and a longitudinal axis along its length, said optical fiber comprising a core micro-structured length section Lcm, said core micro-structured length section Lcm comprises:
a micro-structured core comprising at least a first core region forming a central part of the micro-structured core (Col. 7, lines 27-39) and a second core region surrounding the first core region (Col. 7, lines 45-57); and
a cladding surrounding the micro-structured core (Col. 7, lines 57-64); 
wherein the first core region and the second core region are of a first and second silica material, respectively (Col. 22, line 50 – Col. 23, line 5).
However, Libori does not teach the first silica material has a different concentration of at least one of hydroxyl and chlorine than the second silica material.
Lyngsoe teaches a micro-structured fiber having a first and second concentration of chlorine (Para [0021]-[0026]).  It would have been obvious to one having ordinary skill in the art to recognize the low chlorine concentration would create a low loss fiber as it is known chlorine induced end facet degradation create coupling loss in the fiber (Lyngsoe: Para [0008]-[0029]).  One would be motivated to vary the chlorine concentration in the formation of micro-structured fiber to reduce coupling loss parameter induced by material design.
However, Libori in view of Lyngsoe do not teach the pump light source as recited.

Libori in view of Lyngsoe and in further view of Thomsen teach the invention of claim 46, however, Libori in view of Lyngsoe and in further view of Thomsen do not teach the concentration of OH in the first silica is higher than about 100 ppm, the concentration of OH in the second silica is lower than about 10 ppm and the second core region fully surrounds the first core region.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the OH concentrations in the two region such that the region having lower OH concentrations.  The relatively thin layer of material such that out diffusion of Chlorine from this region is significantly less than silica with higher Chlorine concentration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Response to Arguments
	Applicant argues Libori in view of Lyngsoe fail to teach the first and second silica materials having different concentrations of OH or Cl.
The examiner respectfully disagrees.  It is well known in the art that photonic crystal fibers are preferably made from low-loss silica. As stated by Lyngsoe, “[t]ypically, PCFs are produced using low loss silica material. Reduction of OH is one parameter for reducing losses of optical fiber for wavelengths of around 800 nm to beyond 2500 nm. Typically, low OH glasses have relatively high Chlorine content, as Chlorine is used to reduce OH.” [0003] “Such Chlorine content is often the result of the cleaning process aiming to reduce the OH content in the silica glass” [0038]. Lyngsoe teaches that both high OH and high Chlorine levels can be detrimental to fiber performance and that there is a tradeoff between these parameters. It teaches that OH and Chlorine levels can be adjusted to optimize losses by both avoiding the absorbance and scattering of OH and the end facet contamination of Chlorine (see Lyngsoe [0004-0005]). One skilled in the art would recognize that the silica used in the Libori fiber naturally contains certain amounts of both OH and Chlorine due to the manufacturing processes used to form the fibers. In the rejections, when the teachings of Lyngsoe are applied to Libori leading to the conclusion that it would be obvious for the first silica material to have a different concentration of at least one of OH and Chlorine than the second silica material, it is to achieve the optimal loss balance taught by Lyngsoe. This would be evident to one skilled in the art based on the teachings of Lyngsoe. Therefore, the combined teachings of Libori in view of Lyngsoe would obviate the varying levels of OH and Cl within the layers of the fiber to provide optimal guiding and cladding functions of the optical fiber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883